 Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 1 of 14 Page ID #1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


KIMBERLY COONS, individually                    )
and on behalf of all others similarly situated, )
                                                )       Case No.
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )
                                                )       JURY TRIAL DEMANDED
YUM! BRANDS, INC.,                              )
                                                )
               Defendant.                       )


                                 CLASS ACTION COMPLAINT

       Plaintiff Kimberly Coons (“Coons” or “Plaintiff”) brings this Class Action Complaint and

Demand for Jury Trial against Defendant Yum! Brands, Inc. (“Yum! Brands” or the “Defendant”)

to put a stop to its unlawful collection, use, and storage of Plaintiff’s and putative Class members’

sensitive biometric identifiers and biometric information, to have Defendant return or destroy the

biometric information, including fingerprints, that it has retained for over three years and for which

the initial use is no longer pertinent, and to issue a written retention policy, among other things.

Plaintiff further seeks statutory damages.     Plaintiff, for her Class Action Complaint, alleges as

follows upon personal knowledge as to herself and her own acts and experiences and, as to all

other matters, upon information and belief, based upon counsel’s diligent investigation, publicly

available documents and the conduct and statements of Defendant.

                                   NATURE OF THE ACTION

       1.      Defendant Yum! Brands is a North Carolina corporation that operates restaurant

brands including Taco Bell, KFC and Pizza Hut.

       2.      When employees first begin their jobs at Taco Bell, instead of using key fobs or

other identification cards they are required to scan their fingerprint in its biometric time tracking

                                                    1
 Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 2 of 14 Page ID #2



system as a means of authentication. They are required to scan their fingerprints to clock in and

out, for breaks and in some cases to log into the computer system in order to, for example, deal

with employee meals and customer orders.

       3.      While there may be certain benefits to using biometric time clocks in the workplace,

there are also serious risks. Unlike key fobs or identification cards—which can be changed or

replaced if stolen or compromised—fingerprints are unique, permanent biometric identifiers

associated with the employee.

       4.      This exposes employees to serious and irreversible privacy risks. For example, if a

fingerprint database is hacked, breached, or otherwise exposed, employees have no means by

which to prevent identity theft and unauthorized tracking.

       5.      Recognizing the need to protect its citizens from situations like these, Illinois

enacted the Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), specifically to

regulate companies that collect and store Illinois citizens’ biometrics, such as fingerprints.

       6.      Despite this law, Defendant disregards its employees’ statutorily protected privacy

rights and unlawfully collects, stores, and uses their biometric data in violation of the BIPA.

Specifically, Defendant has violated (and continues to violate) the BIPA because it did not:

             Properly inform Plaintiff and the Class members in writing of the specific purpose

               and length of time for which their fingerprints were being collected, stored, and

               used, as required by the BIPA;

             Provide a publicly available retention schedule and guidelines for permanently

               destroying Plaintiff’s and the Class’s fingerprints, as required by the BIPA; nor

             Receive a written release from Plaintiff or the members of the Class to collect,

               capture, or otherwise obtain their fingerprints, as required by the BIPA.

      7.      Accordingly, this Complaint seeks an order: (i) declaring that Defendant’s conduct

                                                2
  Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 3 of 14 Page ID #3



violates the BIPA; (ii) requiring Defendant to cease the unlawful activities discussed herein;

(iii) awarding liquidated damages to Plaintiff and the proposed Class; and (iv) awarding Plaintiff statutory

damages for such violations.

                                            PARTIES

       8.      Plaintiff Kimberly Coons is a natural person and citizen of the State of Illinois who

worked at Taco Bell in Illinois.

       9.      Defendant Yum! Brands, Inc. is a North Carolina corporation with its principal

place of business in Louisville, Kentucky. Defendant is thus a citizen of the states of North

Carolina and Kentucky. Defendant operates the restaurant brands KFC, Pizza Hut, Taco Bell, The

Habit Burger Grill, and WingStreet in Illinois and in this District. Defendant operates these brands

throughout Illinois, either as company owned stores, and through large franchisees and operates

its businesses throughout Illinois.

                                   JURISDICTION AND VENUE

       10.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) (the “Class Action

Fairness Act”) because sufficient diversity of citizenship exists between the parties in this action,

the aggregate amount in controversy exceeds $5,000,000, exclusive of interests and costs, and

there are 100 or more members of the Class. Because it is estimated that the Class will have at

least hundreds, if not thousands, of members and Defendant’s intentional and reckless violations

of BIPA are punishable by statutory damages of $5,000 per violation, the amount in controversy

is well in excess of $5,000,000.

       11.     This Court has personal jurisdiction over Defendant because the wrongful conduct

giving rise to this case occurred in, was directed to, and/or emanated from this District. Defendant

collected data directly in Illinois from Plaintiff and Illinois-based employees and exposed residents

of Illinois to ongoing privacy risks within Illinois based on the collection, capture, obtainment,


                                                 3
  Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 4 of 14 Page ID #4



disclosure, redisclosure and dissemination of their biometric identifiers and information.

        12.      Defendant’s deliberate gathering of Illinois users’ personally identifiable

information is intentionally targeted toward Illinois residents, including Plaintiff and the Class,

and constitutes purposeful activity directed at devices and individuals in Illinois.

        13.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the acts

or omissions giving rise to the claims alleged herein occurred in Illinois. Alternatively, venue is

proper under 28 U.S.C. § 1391(b)(3) because this Court has personal jurisdiction over Defendant.

                                   FACTUAL BACKGROUND

   I.         The Biometric Information Privacy Act.

        14.      The BIPA seeks to safeguard individuals’ biometric identifiers and information.

        15.      In the early 2000’s, major national corporations started using Chicago and other

locations in Illinois to test “new [consumer] applications of biometric-facilitated financial

transactions, including finger-scan technologies at grocery stores, gas stations, and school

cafeterias.” 740 ILCS 14/5(b). Given its relative infancy, an overwhelming portion of the

public became weary of this then-growing, yet unregulated technology. See 740 ILCS 14/5.

        16.      In late 2007, a biometrics company called Pay By Touch—which provided major

retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

transactions—filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature

because suddenly there was a serious risk that millions of fingerprint records—unique biometric

identifiers that can be linked to people’s sensitive financial and personal data— could now be sold,

distributed, or otherwise shared through the bankruptcy proceedings without adequate protections

for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who had used

that company’s fingerprint scanners were completely unaware that the scanners were not actually

transmitting fingerprint data to the retailer who deployed the scanner, but rather to the now-

                                                 4
  Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 5 of 14 Page ID #5



bankrupt company, and that their unique biometric identifiers could now be sold to unknown third

parties.

           17.   Recognizing the “very serious need [for] protections for the citizens of Illinois when

it [came to their] biometric information,” Illinois enacted the BIPA in 2008. See Illinois House

Transcript, 2008 Reg. Sess. No. 276; 740 ILCS 14/5.

           18.   The BIPA is an informed consent statute which achieves its goal by making it

unlawful for a company to, among other things, “collect, capture, purchase, receive through trade,

or otherwise obtain a person’s or a customer’s biometric identifiers or biometric information,

unless it first: (1) informs the subject . . . in writing that a biometric identifier or biometric

information is being collected or stored; (2) informs the subject . . . in writing of the specific

purpose and length of term for which a biometric identifier or biometric information is being

collected, stored, and used; and (3) receives a written release executed by the subject of the

biometric identifier or biometric information.740 ILCS 14/15(b) (emphasis added).

           19.   BIPA specifically applies to employees who work in the State of Illinois. The BIPA

defines a “written release” specifically “in the context of employment [as] a release executed by

an employee as a condition of employment.” 740 ILCS 14/10.

           20.   Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

face geometry, and—most importantly here—fingerprints. See 740 ILCS 14/10.

           21.   Biometric information is separately defined to include any information based on an

individual’s biometric identifier that is used to identify an individual. See id.

           22.   The BIPA also establishes standards for how employers must handle Illinois

employees’ biometric identifiers and biometric information. See 740 ILCS 14/15(c)–(d). For

instance, the BIPA requires companies to develop and comply with a written policy—made

available to the public—establishing a retention schedule and guidelines for permanently

                                                  5
      Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 6 of 14 Page ID #6



destroying biometric identifiers and biometric information when the initial purpose for collecting

such identifiers or information has been satisfied or within three years of the individual’s last

interaction with the company, whichever occurs first. 740 ILCS 14/15(a).

II.       Yum! Brands Violates the Biometric Information Privacy Act.

          23.     By the time the BIPA passed through the Illinois Legislature in mid-2008, many

companies who had experimented with using biometric data as an authentication method stopped

doing so, at least for a time. That is because Pay By Touch’s bankruptcy, described in Section I

above, was widely publicized and brought attention to consumers’ discomfort with the use of their

biometric data.

          24.     Unfortunately, Defendant specifically continues to collect, store, and use its

employees’ biometric data in violation of the BIPA.

          25.     Specifically, when employees first begin work at one of Defendant’s stores, they

are required to have their fingerprints scanned in order to enroll them in its fingerprint database.

          26.     Defendant uses an employee time tracking system, in some places the Aloha

system, that requires employees to use their fingerprints as a means of authentication. Unlike a

traditional time clock, employees have to use their fingerprint to “punch” in to or out of work, or

in the case of managers, for instance, to get into Defendant’s computer system for other purposes,

such as keeping track of employee meals, and customer orders

          27.     Defendant failed to inform its employees of the complete purposes for which it

collects their sensitive biometric data or to whom the data is disclosed, if at all, and failed to obtain

their knowing consent to use their biometric data

          28.     Defendant similarly failed to provide its employees with a written, publicly

available policy identifying its retention schedule, and guidelines for permanently destroying its

employees’ fingerprints when the initial purpose for collecting or obtaining their fingerprints is no

                                                   6
  Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 7 of 14 Page ID #7



longer relevant, as required by the BIPA. An employee who leaves the company does so without

any knowledge of when their biometric identifiers will be removed from Defendant’s databases -

- or if they will ever be.

        29.      The Pay By Touch bankruptcy that catalyzed the passage of the BIPA highlights

why conduct such as Defendant —whose employees are aware that they are providing biometric

identifiers but are not aware of to whom or the full extent of the reasons they are doing so—is so

dangerous. That bankruptcy spurred Illinois citizens and legislators to realize a critical point: it is

crucial for people to understand when providing biometric data who exactly is collecting it, who it

will be transmitted to, for what purposes, and for how long. But Defendant disregards these

obligations, and instead unlawfully collects, stores, and uses its employees’ biometric identifiers

and information without proper consent.

        30.      Ultimately, Defendant disregards its employees’ statutorily protected privacy

rights by violating the BIPA.

                                FACTS SPECIFIC TO PLAINTIFF

        31.     Plaintiff worked for Defendant at various of its Taco Bell restaurants for about 18

years in about six to seven different locations. The last store in which Plaintiff worked was located

in Caseyville, Illinois. She was employed until about three years ago.

        32.     About six years ago, while Plaintiff was working as the manager of the Caseyville

location, she was told that all of the Taco Bell restaurants were converting to a system in which

employee fingerprints would be scanned and used to clock employees in and out. As a manager,

she also had to direct other employees to provide their fingerprints into a system that was integrated

into the Taco Bell cash registers.

        33.     Consequently, each time that Plaintiff and any of the employees who she managed,

clocked in or out, or took breaks, they were required to provide Defendant with a scan of their

                                                  7
  Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 8 of 14 Page ID #8



fingerprints on a fingerprint scanner located on the facilities’ cash registers. As a manager,

Plaintiff was also required to provide her fingerprint when she dealt with any time records or

certain other records pertaining to employees.

        34.     Then, upon information and belief, Defendant’s fingerprint matching technology

compared Plaintiff’s scanned fingerprint against the fingerprint previously stored in Defendant’s

fingerprint database.

        35.     As employees, Defendant required Plaintiff to scan their fingerprint so that it could

use them as an authentication method to track their time. Defendant subsequently stored Plaintiff’s

fingerprint data in its databases.

        36.     Defendant never informed Plaintiff of the specific limited purposes or length of

time for which it collected, stored, or used their fingerprints. Similarly, Defendant never informed

Plaintiff of any biometric data retention policy it developed, nor whether it will ever permanently

delete their fingerprints.

        37.     Plaintiff never signed a written release allowing Defendant to collect or store their

fingerprints.

        38.     Plaintiff has continuously and repeatedly been exposed to the risks and harmful

conditions created by Defendant’s violations of the BIPA alleged herein.

        39.     Plaintiff now seeks statutory damages under the BIPA as compensation for the

injuries Defendant has caused as well as injunctive or other relief.

                                     CLASS ALLEGATIONS

                                          Class Definition

        40.     Plaintiff brings this action pursuant to 735ILCS 5/2-801 on behalf of herself and

a Class of similarly situated individuals, defined as follows:

        All citizens of the State of Illinois who, within the applicable statute of limitations,
        had their fingerprints collected, captured, received, otherwise obtained, or disclosed
                                                  8
  Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 9 of 14 Page ID #9



       by Defendant while residing in Illinois.

       41.      The following people are excluded from the Class: (1) any judge or magistrate

presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, and any entity in which the Defendant or its parents have a

controlling interest and its current or former officers and directors; (3) persons who properly

execute and file a timely request for exclusion from the Class; (4) persons whose claims in this

matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel

and Defendant’s counsel; and (6) the legal representatives, successors, and assigns of any such

excluded persons.

       42.      Numerosity: The exact number of Class members is unknown to Plaintiff at this

time, but it is clear that individual joinder is impracticable. Defendant has collected, captured,

received, or otherwise obtained biometric identifiers or biometric information from at least

hundreds of employees who fall into the definition of the Class. Ultimately, the Class members

will be easily identified through Defendant’s records.

       43.      Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

       a) whether Defendant collected, captured, or otherwise obtained Plaintiff’s and the

             Class’s biometric identifiers or biometric information;

       b) whether Defendant properly informed Plaintiff and the Class of its purposes for

             collecting, using, and storing their biometric identifiers or biometric information;

       c) whether Defendant obtained a written release (as defined in 740 ILCS 14/10) to collect,

             use, and store Plaintiff’s and the Class’s biometric identifiers or biometric information;

                                                  9
Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 10 of 14 Page ID #10



        d) whether Defendant has sold, leased, traded, or otherwise profited from Plaintiff’s and

              the Class’s biometric identifiers or biometric information;

        e) whether Defendant developed a written policy, made available to the public,

              establishing a retention schedule and guidelines for permanently destroying biometric

              identifiers and biometric information when the initial purpose for collecting or

              obtaining such identifiers or information has been satisfied or within three years of their

              last interaction, whichever occurs first;

        f) whether Defendant complies with any such written policy (if one exists); and

        g) whether Defendant used Plaintiff’s and the Class’s fingerprints to identify them.

        44.      Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class and have retained counsel competent and experienced in complex

litigation and class actions. Plaintiff has no interests antagonistic to those of the Class, and

Defendant has no defenses unique to Plaintiff. Plaintiff and her counsel are committed to

vigorously prosecuting this action on behalf of the members of the Class and have the financial

resources to do so. Neither Plaintiff nor her counsel have any interest adverse to those of the other

members of the Class.

        45.      Appropriateness: This class action is appropriate for certification because class

proceedings are superior to all others available methods for the fair and efficient adjudication of this

controversy and joinder of all members of the Class is impracticable. The damages suffered by the

individual members of the Class are likely to have been small relative to the burden and expense of

individual prosecution of the complex litigation necessitated by Defendant’s wrongful conduct.

Thus, it would be virtually impossible for the individual members of the Class to obtain effective

relief from Defendant’s misconduct. Even if members of the Class could sustain such individual

litigation, it would not be preferable to a class action because individual litigation would increase

                                                    10
Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 11 of 14 Page ID #11



the delay and expense to all parties due to the complex legal and factual controversies presented

in their Complaint. By contrast, a class action presents far fewer management difficulties and

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court. Economies of time, effort, and expense will be fostered and uniformity of

decisions will be ensured.

                                      CAUSE OF ACTION
                                            COUNT I
                               Violation of 740 ILCS 14/1, et seq.

                              (On Behalf of Plaintiff and the Class)

       46.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       47.     The BIPA requires companies to obtain informed written consent from employees

before acquiring their biometric data. Specifically, the BIPA makes it unlawful for any private

entity to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a

customer’s biometric identifiers or biometric information, unless [the entity] first:

       (1)     informs the subject . . . in writing that a biometric identifier or biometric

information is being collected or stored;

       (2)     informs the subject . . . in writing of the specific purpose and length of term for

which a biometric identifier or biometric information is being collected, stored, and used; and

       (3)     receives a written release executed by the subject of the biometric identifier or

biometric information….” 740 ILCS 14/15(b) (emphasis added).

       48.     The BIPA also mandates that companies in possession of biometric data establish

and maintain a satisfactory biometric data retention (and--importantly--deletion) policy.

Specifically, those companies must: (i) make publicly available a written policy establishing a

retention schedule and guidelines for permanent deletion of biometric data (i.e., when the

employment relationship ends); and (ii) actually adhere to that retention schedule and actually

                                                 11
Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 12 of 14 Page ID #12



delete the biometric information. See 740 ILCS 14/15(a).

          49.   Defendant fails to comply with these BIPA mandates.

          50.   Defendant is a company registered to do business in Illinois and thus qualifies as a

“private entity” under BIPA. See 740 ILCS 14/10.

          51.   Plaintiff and the Class are individuals who had their “biometric identifiers”

collected by Defendant (in the form of their fingerprints), as explained in detail in Section II. See

740 ILCS 14/10.

          52.   Plaintiff’s and the Class’s biometric identifiers or information based on those

biometric identifiers were used to identify them, constituting “biometric information” as defined

by the BIPA. See 740 ILCS 14/10.

          53.   Defendant violated 740 ILCS 14/15(b)(3) by failing to obtain written releases from

Plaintiff and the Class before it collected, used, and stored their biometric identifiers and biometric

information.

          54.   Defendant violated 740 ILCS 14/15(b)(1) by failing to inform Plaintiff and the

Class in writing that their biometric identifiers biometric information was being collected and

stored.

          55.   Defendant violated 740 ILCS 14/15(b)(2) by failing to inform Plaintiff and the

Class in writing of the specific purpose and length of term for which their biometric identifiers or

biometric information was being collected, stored and used.

          56.   Defendant violated 740 ILCS 14/15(a) by failing to publicly provide a retention

schedule or guideline for permanently destroying its employees’ biometric identifiers and biometric

information.

          57.   By collecting, storing, and using Plaintiff’s and the Class’s biometric identifiers

and biometric information as described herein, Defendant violated Plaintiff’s and the Class’s rights
                                                 12
 Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 13 of 14 Page ID #13



to privacy in their biometric identifiers or biometric information as set forth in the BIPA, 740 ILCS

14/1, et. seq.

        58.      On behalf of herself and the Class, Plaintiff seeks:

        (A)        Injunctive and equitable relief as necessary to protect the interests of Plaintiff and

 the Class by requiring Defendant to comply with the BIPA’s requirements for the collection,

 storage, and use of biometric identifiers and biometric information as described herein;

        (B)      statutory damages of $1,000 per violation for each of Defendant’s negligent

violations of the BIPA pursuant to 740ILCS 14/20(1); and

        (C)      reasonable attorneys’ fees and costs and expenses pursuant to 740 ILCS14/20(3).

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of herself and the Class, respectfully requests that

the Court enter an Order:

        A.       Certifying this case as a class action on behalf of the Class defined above,

appointing Plaintiff as representative of the Class, and appointing her counsel as Class Counsel;

        B.       Declaring that Defendant’s actions, as set out above, violate the BIPA;

        C.       Awarding statutory damages of $1,000 for each of Defendant’s violations of the

BIPA, pursuant to 740 ILCS 14/20(1);

        D.       Awarding injunctive and other equitable relief as is necessary to protect the interests

of the Class, including an Order requiring Defendant to collect, store, and use biometric identifiers

or biometric information in compliance with the BIPA;

        E.       Awarding Plaintiff and the Class their reasonable litigation expenses and

attorneys’ fees;

        F.       Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent

allowable; and

                                                    13
        Case 3:21-cv-00045-SPM Document 1 Filed 01/13/21 Page 14 of 14 Page ID #14



               G.      Awarding such other and further relief as equity and justice may require.

                                            DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any and all

issues in this action so triable as of right.

       Date: January 13, 2021                      /s/ Nicholas R. Lange
                                                    Nicholas R. Lange
                                                    CARLSON LYNCH LLP
                                                    111 W. Washington Street - Suite 1240
                                                    Chicago, IL 60602
                                                    Phone: (312) 750-1265
                                                    Fax: (312) 212-5919
                                                    Email: nlange@carlsonlynch.com

                                                   Lynda J. Grant
                                                   THE GRANT LAW FIRM, PLLC
                                                   521 Fifth Avenue, 17th Floor
                                                   New York, NY 10175
                                                   Phone: (212) 292-4441
                                                   Fax: (212) 292-4442
                                                   lgrant@grantfirm.com

                                                   Gary S. Graifman
                                                   Melissa R. Emert
                                                   KANTROWITZ, GOLDHAMER &
                                                   GRAIFMAN, P.C.
                                                   747 Chestnut Ridge Road
                                                   Chestnut Ridge, New York 10977
                                                   Phone: (845) 356-2570
                                                   Fax: (845) 356-4335
                                                   ggraifman@kgglaw.com
                                                   memert@kgglaw.com


                                                   ATTORNEYS FOR PLAINTIFF AND THE
                                                   PROPOSED CLASS




                                                       14
